Citation Nr: 1530030	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-38 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1948 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  By a rating decision of October 2010, the RO granted the claim with an evaluation of 30 percent, effective from November 30, 2007.

In December 2010, the Veteran filed a claim for an increased evaluation for his service-connected PTSD disability and submitted new, private medical records relating to the nature and severity of his PTSD.  Generally, new and material evidence received prior to the expiration of the one-year appellate period will be considered as having been filed in connection with the claim that was pending at the beginning of the appellate period.  See 38 C.F.R. § 3.156(b) (2014); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   In this case, because new and material evidence was received within one year of the issuance of the October 2010 rating decision, that evidence will be considered as having been filed in connection with the original service connection claim filed in November 2007.  See 38 C.F.R. § 3.156(b) (2014).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 1, 2010, the Veteran's PTSD was mainly manifested by intrusive memories of combat-zone events, hypervigilance, disturbed sleep and nightmares, anxiety, irritability, and isolation.  An overall level of severity showing occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumlocutory speech, or impaired judgment is not shown.

2.  From December 1, 2010, the Veteran's PTSD is mainly manifested by isolation from family and friends, disturbed sleep and nightmares, obsession with combat experiences, severely depressed mood, severe detachment from others, and severely exaggerated startle response; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2010, the criteria for the assignment of a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  From December 1, 2010, the criteria for the assignment of a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD.  The Board will first discuss certain preliminary matters. The issue on appeal will then be analyzed and a decision rendered.



Veteran's Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Letters sent by VA to the Veteran in January 2008 and January 2011 satisfied the duty-to-notify provisions of the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and a defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records.  The evidence that has been associated with the claims file includes post-service VA and private treatment records, VA medical examination reports, and statements of the Veteran.

VA medical examinations were conducted in of September 2010 and September 2014.  The examiners made all clinical findings necessary for the application of the rating criteria for PTSD, and the reports are adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's service treatment records and complete service personnel records are unavailable.  In September 2008, VA made a formal finding that all procedures to obtain the records had been correctly followed, that all efforts to obtain the information had been exhausted, and that further efforts would be futile.  Because service connection for PTSD has already been established in connection with the Veteran's current claim for a higher initial rating for PTSD, evidence of in-service PTSD stressors, symptoms, or treatment would now appear to be irrelevant to this claim in any event.

In July 2009, VA notified the Veteran that VA had received notification from the Social Security Administration (SSA) that the Veteran's SSA disability records could not be located and that future efforts to locate them would be futile.  The Veteran has not submitted into the record any SSA disability record.

There is no indication in the record of additional, relevant evidence that is available and not part of the claims file.  Because nothing indicates that any failure by VA to provide additional notice or assistance would reasonably affect the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been given the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his November 2012 appeal to the Board (VA Form 9), the Veteran requested a Board hearing at a local VA office.  By a filing of May 2015, the Veteran withdrew his request for a Board hearing.

Initial higher rating for PTSD

Rating criteria

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  The Veteran's current 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App.436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in March 2015 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2014).  The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The DSM-5 recommends that Global Assessment of Functioning (GAF) scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  The record of the Veteran's case contains VA and private evaluations that used GAF scores.  See, e.g., September 2010 VA medical examination report.  A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In evaluating the severity of PTSD, the Board may consider GAF scores assigned to the Veteran.  Under the DSM-IV, the GAF scale reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood.

Analysis

The Veteran seeks a higher initial evaluation for his service-connected disability of PTSD.  See Form 9 appeal of November 2014.  He specifically contends that the evidence of record establishes entitlement to a rating of 50 percent from November 30, 2007, through November 30, 2010, and to a rating of 70 percent from December 1, 2010.  See June 2015 appellate brief.  Following a review of the all the evidence of record, the Board finds that an initial rating in excess of 30 percent prior to December 1, 2010, is not warranted and that a rating of 70 percent, but no higher, is warranted from December 1, 2010.

In October 2007, the Veteran tested positively in a PTSD screen administered by VA.  At that time, he reported nightmares and avoiding situations that would remind him of in-service trauma.  He felt himself to be constantly on guard, watchful, or easily startled and felt numb and detached in relation to other people, activities, or surroundings.  See October 2007 VA primary care nursing note.

In December 2007, the Veteran reported flashbacks and recurrent, intrusive memories of in-service trauma, distressing dreams related to the trauma, and "intense psychological reactivity" when exposed to material that symbolized the trauma.  He also reported angry outbursts, concentration difficulties, hypervigilance, an exaggerated startle response, feelings of detachment and estrangement, diminished interest in activities, and trying to avoid thoughts, feelings, and "memory cues" associated with in-service stressors.  See VA mental health note of December 2007.  When asked if [his traumatic wartime] events caused conflict in his life, he stated, 'Oh, I relive it every time a certain jet flies overhead.  And don't come up behind me when I don't know you're there.  But otherwise I've learned to cope with it."  See December 2007 VA nursing note.

The report of a VA outpatient psychiatric evaluation of December 2007 noted the Veteran's "intrusive remembrances" and "intense feelings of anxiety and perception of reexperiencing combat events."  Although the Veteran stated, "I am always anxious, always in a hurry," the clinician found no signs of "restlessness, agitation or slowing."   It was noted that the Veteran drove a school bus, resided with ex-wife and two adult sons, and played pool and fished for enjoyment.  His appearance and grooming were appropriate.  The Veteran's mood was described as "anxious, tense, mild sysphoria," and his "affect [was] congruent with mood."  His speech was "coherent, relevant and productive."  There were no hallucinations, illusions, or "flight of ideas or slowing of thought productivity."  The content of his thought was "logical, with no paranoia, delusions, tangentiality, circumstantiality, poverty of thought, obsessive thoughts, or ideas of reference."  The Veteran was found to have no suicidal or homicidal ideas.  He was oriented to person, place, and time, and his memory, attention, and concentration were "intact."  His judgment was characterized as "non-impaired," and he was "able to make rational decisions regarding treatment."  Nor were there signs of abuse and neglect having taken place in the Veteran's home.  A GAF score of 56 was noted.

The VA treatment records from March 2008 to February 2010 continue to indicate these types of symptoms, reflecting a PTSD disability mainly characterized by anxiety, hypervigilance, irritability, nightmares and sleep disturbance, and flashbacks.  In each meeting with VA clinicians, the Veteran's appearance and grooming were appropriate.  He was also consistently alert and oriented to person, time, and place and showed intact memory, attention, concentration, insight, and judgment.  No "circumstantiality, delusions, loose associations, paranoia, or homicidal or suicidal ideation" were shown.

The Veteran stated that he avoided movies or other material about warfare and that he enjoyed the hobbies of pool playing, fishing, and church activities.  See September 2008 VA mental health outpatient note.  He also reported walking one mile daily.  See March 2009 mental health outpatient note.  The Veteran was noted to be divorced but still living with his ex-wife.  Having retired, he was not working.  See January 2010 VA psychiatry note.

In September 2010, the Veteran underwent a VA medical examination for PTSD.  The claims folder and medical records were reviewed.  It was reported that the Veteran continued to live with his ex-wife and that he had a "good relationship" with his ex-wife and children.  The Veteran reported having "friends and acquaintances in the area."  The PTSD symptoms cited above continued.  For example, the Veteran felt himself to be "always waiting for something to happen (hypervigilant)."  He reported that "this tends to cause him to want to do things quickly so he can get out of the area."  The Veteran stated that he played pool and walked a mile in the morning with his dog, but no longer fished.  The Veteran referred to a history of violence or "assaultiveness," but this was characterized in the report as "in the past, but not now."

The report explained in further detail the Veteran's work history.  In 1972, the Veteran fell on the job.  The fall caused multiple injuries, and the Veteran retired from employment because he was disabled.  He reported receiving Social Security disability benefits following his workplace accident in 1972.  He has not worked since that time for the most part.  He stated that he drove a school bus for a time in 2007, but "it did not go well and he was let go (said things he should not)."

It was also noted in the September 2010 VA medical examination report that the Veteran dressed appropriately, had unremarkable psychomotor activity and speech, and showed a friendly, relaxed, cooperative attitude.  His affect was appropriate, his mood good, and his attention intact.  He was oriented, showed no delusions or inappropriate behavior, and no obsessive/ritualistic behavior.  His "thought process and content" was "unremarkable."  The continued symptoms of sleep impairment and nightmares were noted.   His memory and impulse control were "good," and there was no report of violence or thoughts of suicide.  The Veteran was considered to be capable of managing his financial affairs.

The examiner further noted the PTSD symptoms of persistently re-experiencing the traumatic event by recurring, distressing dreams and "intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."  The Veteran was found to avoid thoughts, feelings, people, conversations, or places that would arouse recollections of the trauma.  His persistent symptoms were "difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, [and] exaggerated startle response."  These "moderate chronic symptoms" were determined to cause "clinically significant distress or impairment in social, occupational or other important areas of functioning."

The examiner made a finding of "occasional decrease in work efficiency" and "intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-car, and conversation normal)."  Behavior noted as representing this level of disability was irritability, anxiety, "difficulties getting around people or crowds, poor sleep, and nightmares, [and] impaired social relationships."

The examiner expressly found no signs and symptoms of "total occupational and social impairment due to PTSD."  The Veteran's PTSD signs and symptoms were also found not to result in deficiencies in judgment, thinking, family relations, work, mood, or school.  No reduced reliability and productivity due to PTSD symptoms were found.

A VA psychiatry note of November 2010 documents the Veteran's alertness, orientation, clear speech, good eye contact, linear thought process, and reactive affect.  The continuing symptoms of chronic nightmares, flashbacks, and chronic irritability, including "some minor confrontations," were noted.  The clinician also stated: "[The Veteran] has some family stress with his younger son in drugs and living with him now.  He lives with wife as well who enables son.  He denies any active SI, but admits to fleeting thoughts at times, though no intent or plans.  Denies delusions."

GAF scores were documented as 57 (March 2008), 56 (April 2008), 54 (July 2008), 56 (September 2008), 54 (May 2009), 50 (January 2010), 55 (July 2010), and 53 (November 2010).  Such GAF scores, mostly falling within the range of 51 to 60, reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

To this point in the history of the Veteran's disability, the preponderance of the evidence suggests PTSD symptoms corresponding to a 30 percent evaluation.   That is, they show an occupational and social impairment characterized by an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran experienced symptoms such as hypervigilance, irritability, an exaggerated startle response, anxiety, distressing memories of traumatic events, flashbacks, avoidance of memories and people, detachment, estrangement, nightmares, and sleep disturbance.  The Veteran's ability to maintain social relationships was shown by his having "friends and acquaintances in the area," his participation in church activities, and his continuing relationship with his wife and children.  

The Veteran's symptoms do not more nearly approximate a higher rating reflective of occupational and social impairment with reduced reliability and productivity.  The severity of symptoms contemplated by the 50 percent rating appears to involve impairment in core functions such as judgment, memory, and thinking.  They also appear to contemplate difficulty maintaining social relationships.  Here, the Veteran's symptoms involve anxiety accompanied by hypervigilance, and avoidance of memories which affect his sleep habits and waking activities.  There is no indication, however, that they involve interference with his executive functions.

Beginning in December 2010, the Veteran's PTSD worsened, reflecting a level of disability corresponding to a 70 percent evaluation.  A private psychological evaluation of December 2010 stated: "[The Veteran's] mood swings and irritability have resulted in conflict in his relationships, with has resulted in his further isolation as a result of his perceived inability to fit in.  He reports that he isolates from even family and friends, as a means to avoid the panic he feels when exposed to others."

The psychiatrist also noted: Severe somatization, anxiety, anxiety related distress, depression, suspiciousness and disordered thinking, which he now relates directly to his combat experiences.  Extreme hypervigilance, irritability, social detachment and an extreme lack of support.  Symptoms appear chronic, severe in nature and more likely than not will show no appreciable response to rehabilitation.  Symptoms are consistent with chronic and severe posttraumatic stress disorder."  See private psychological evaluation of December 2010.

The Veteran stated that he had treated his PTSD in the past "largely by numbing it with work and heavily with alcohol for a time."  He stated, "I kept busy at work, so I didn't have to think about it."  According to the Veteran, "I worked and kept very busy. As long as I worked hard, I could keep it away."  He stated that, in November of 1972, he fell from a ladder at work and landed on a steel deck 25 feet below.  His ankle and back were injured by the fall.  He stated, "From that point, [I] was disabled and only participated in volunteer work with Veterans."

The private psychiatrist noted that "there has been considerable conflict in the relationship [between the Veteran and his ex-wife] related to [the Veteran's] short temper and his combat related symptoms."  The Veteran indicated that "he has very few hobbies, except for pool."  The Veteran also reported extreme survivor guilt.  The Veteran continued to feel detachment and estrangement from others (I don't trust anyone, so it is hard to get attached to anyone. I really don't feel joy or goodness anymore, except in the church").  It was noted that the Veteran acknowledged "a range of affect, which is restricted to sadness, anxiousness, lethargy, and apathy."  Id.

In his evaluation of the Veteran, the psychiatrist noted that the Veteran had "some difficulty maintaining eye contact" when evaluated and had an affect that "appears blunted, but punctuated by intermittent anxiety, sadness and tearfulness."  The Veteran appeared to be " anxious, apathetic and dysphoric."  He reported being "frequently sad" withdrawn, and isolated. 

The Veteran reported "blanks in his memory involving names, places, situations."  He cited problems with "concentrating" and stated, "I can't remember where things are."  Nonetheless, according to the psychiatrist, "[The Veteran's] short-term, long-term, remote and immediate memory appears grossly intact, but impacted by emotion."  He also wrote respecting the Veteran, "At times, irritability overwhelms him and clouds his judgment."  Id.

The psychiatrist found the Veteran's "interpersonal style" to be "remote and egocentric," with relationships "likely to be pragmatic."  He found "significant suspiciousness and hostility in [the Veteran's] relations with others."  He opined that "working relationships with others are likely to be strained and may require an unusual degree of support and assistance in order to succeed."  It was also noted that "hallucinations or delusions do not appear to be a prominent part of the clinical picture at this time" and that suicidal ideation was absent.

A GAF score of 39 was assigned to the Veteran, which was said to represent "[the Veteran's] impairment in occupational ability, family relations, judgment, thinking and mood and his increasingly disrupted ability to sustain emotional control."  It was also noted that "[the Veteran's] current condition puts him and others at risk in his normal interpersonal interactive environment," but the psychiatrist did not specify the nature of the "risk."

A VA psychiatry note of May 2011 documents the Veteran's continuing symptoms of nightmares, intrusive memories, and some flashbacks.  The Veteran's eye contact was termed "good," his thought process "linear and goal oriented," and his insight and judgment "grossly intact."  The Veteran denied having experienced any delusions.  The Veteran's GAF score was 53.

A private treatment record of July 2011 noted the symptoms of severe outbursts of anger, daily nightmares, and sleep disturbance.  Further symptoms of depressed mood, detachment from others, flashbacks, exaggerated startle response, intrusive memories, and anxiety when exposed to stimuli symbolizing trauma were characterized as "severe."  The symptoms of depersonalization, "derealization," diminished interest in activities, and suppression of feelings and thoughts related to trauma were termed "moderate."  The private psychiatrist assigned the Veteran a GAF score of 37.

The Veteran's mental status was characterized as "confused at times" and hypervigilant.  His affect was "blunted" and his mood is "depressed."  It was also noted that the Veteran "presented himself in an appropriate fashion" and had "fair" eye contact.  There was no evidence of "current evidence of suicidal or homicidal ideation, plan, or intent."  The Veteran's speech was "halting."  It was noted that the Veteran "verbalizes partial awareness of problems."  His recent memory appeared to be "severely impaired" and his remote memory "moderately impaired."  The psychiatrist noted "psychomotor agitation, conceptual disorganization to a moderate degree, obsessesion over catastrophic combat experiences, and indifferent attitude."  He also made findings of "poor judgement, poor attention span, [and] poor frustration tolerance."
 
In the opinion of the evaluating private psychiatrist, "[The Veteran's] deteriorating ability to maintain safe and effective self-control and relations with others renders him unemployable and disabled, without the likelihood of appreciable rehabilitation."  It was further stated, "He appears to be totally and permanently disabled and in my clinical opinion it is much more likely than not, that his condition will continue to deteriorate over time."

Later in July 2011, a further private treatment record states: "The stress of having been a disability claim denied [sic] without the benefit of a face to face Compensation and Pension evaluation has been extremely distressing to [the Veteran] and has likely produced physiological symptoms.  [The Veteran] is currently immobilized by a pinched nerve in his back.  He appears to be totally and permanently disabled and in my clinical opinion it is much more likely than not, that his condition will continue to deteriorate over time."  The Veteran was given a GAF score of 32.

A July 2011, the Veteran's treating VA doctor filed the following statement: " I have met with [the Veteran] in an evaluation and treatment capacity.  In my clinical opinion, he suffers from posttraumatic stress disorder.  This disorder impacts [the Veteran] in both occupational and social functioning."

In September 2011, a VA psychiatry note documented "some triggers related to [the Veteran's] PTSD with more nightmares and flashbacks."  The clinician also reported the Veteran's mood was "fair" and that the Veteran was alert and oriented, dressed adequately, had clear speech clear, showed linear thought process, denied having delusions, and showed "insight and judgment grossly intact."  The Veteran's GAF score was 47 at this time.

In March 2012, a VA psychiatry note documented the Veteran's report of a "resurgence" of his PTSD, "as he was recently diagnosed with frostbite related to his Korean service."  The Veteran reported "more nightmares, daily along with flashbacks."  The Veteran continued to be "active with his church" and stated that his was "raising his three grandchildren, as their parents are into drugs."  The Veteran was characterized as being "alert and oriented," with "insight and judgment grossly intact."  His GAF score was 51.

In July 2012, the Veteran reported continuing flashbacks and nightmares and involvement with his church and four grandchildren.  The VA clinician described the Veteran as being alert and having linear thought.  He was given a GAF score of 51.  See July 2012 VA psychiatry note.

In December 2012, the Veteran reported feeling "good" after having separated from his ex-wife, because she had "a lot of negativity."  The Veteran also reported that he was still active with the church.  His symptoms such as "nightmares, easy startle, [and] guardedness" continued, with no suicidal ideation, delusions, or hallucinations.  The Veteran's appearance was termed "appropriate, calm, [and] cooperative."  His mood was good and his concentration normal.  He was oriented to person, place, situation, and date.  His memory was normal, his judgment good, and his insight fair.  The GAF score continued to be 51.

In June 2013, a VA psychiatry note documents the Veteran's intrusive memories, easy startle response with loud noises, appropriate dress, cooperativeness, good mood, normal concentration and attention, and good insight and judgment.  His GAF score was 54.

In January 2014, a VA psychiatry note records the Veteran's report of a "bad relapse" of PTSD over the 4th of July, with "flare-up nightmares and intrusive memories."  He also claimed to have struggled over Veterans Day.  According to the clinician, "He reports that his mood has been 'just dealing' and denies any hopelessness, no SI/HI."  The Veteran remained "active with church and serves there as elder."  He also reported that his "sleep has improved the last few days" and that he is "staying in bed longer."  The Veteran's appearance was appropriate, and he had an affect that was "reactive pleasant."  Furthermore, his memory and concentration were found to be "normal."

A VA treatment record of May 2014 documents the Veteran's report of a "recent exacerbation of his anxiety, nightmares, flashbacks."  He stated, "I had something come up I thought I was over."  The Veteran's mood was termed " guarded" and "irritable."  The Veteran reported that he "has been avoiding others."  Otherwise, however, the Veteran continued to show good results in the customary criteria of a mental status exam, such as memory and concentration.  See May 2014 VA psychiatry note:

The Veteran underwent a VA medical examination for PTSD in May 2014.  A diagnosis of "PTSD, severe combat related" was made.  The examiner reviewed "computerized records of medical treatment with VA system."  The Veteran's recent history was characterized as "has significant marital conflict, separated from wife, some estrangement from children."   The examiner noted that the Veteran "has been hospitalized for PTSD treatment," but no elaboration was provided.

The Veteran's PTSD symptoms were noted as being a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short and long term memory, flattened affect, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner found "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The examiner did not find total occupational and social impairment.  In response to the form question, "Is the Veteran capable of managing his or her financial affairs?," the examiner claimed to "not have knowledge to make this judgment." 

In September 2014, the Veteran again underwent a VA medical examination for PTSD.  The examiner noted his review of the Veteran's claims folder, including the electronic records of VBMS.  It was noted that the Veteran "still keeps in touch with his two kids."  Furthermore, the Veteran "reported being the past district 8 commander in the VFW" and having to "give it up due to limited mobility because of his frostbite injuries."  The Veteran stated that he "mostly stays at home."  The Veteran again reported that "when he was working, he was able to perform his job well and stay on task, but when his mind was not occupied is when he would experience more mental health difficulties."

The Veteran was found to have the PTSD symptoms of "recurrent, involuntary, and intrusive distressing memories of the traumatic event, recurrent distressing dreams, intense or prolonged psychological distress at, and marked physiological reactions to, exposure to cues that symbolize the traumatic event."  The Veteran also continued to avoid distressing memories and external reminders of the traumatic events.

The examiner noted the Veteran's "persistent and exaggerated negative beliefs or expectations about oneself, other, or the world, persistent negative emotional state; markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others."  The Veteran also was found to have exhibited "irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, [and] sleep disturbance."  Other noted symptoms were "depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood."

According to the examiner, the Veteran arrived on time for the evaluation, was groomed and appropriately dressed, spoke clearly and consistently, and showed an attitude that was "cooperative, friendly, and attentive."  Affect was "appropriate," mood was" euthymic," and insight and judgment were "intact."   The examiner described the Veteran as "oriented x 3."  The Veteran was also found to be capable of managing his financial affairs.

The September 2014 examiner found the Veteran to have "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The PTSD symptoms noted in the report were said to cause " clinically significant distress or impairment in social, occupational, or other important areas of functioning."

A September 2014 VA psychiatry note characterized the Veteran as a "pleasant man who is alert and cognitively doing well."  His occasional flashbacks to Korea when faced with symbolic cues were again noted.  The clinician stated that the Veteran "finds joy playing in a pool league and finds joy with his dog."  The Veteran reported that he was "active in church and has a few friends who check in with him."  The clinician and the Veteran had an "enjoyable conversation about his faith and his life."  The results of the mental status examination were normal with regard to memory, judgment, insight, mood, orientation, etc.

The Board finds that, from November 30, 2007 (the filing date of the Veteran's PTSD claim) through November 30, 2010, the evidence of record presents symptoms most consistent with an occupational and social impairment characterized by an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  The Veteran was anxious, irritable, and hypervigilant.  He suffered from nightmares, sleep disturbance, and flashbacks.  The Veteran's social relationships were impaired to an extent, but he maintained social interaction through his relationship with his children and ex-wife, church involvement, pool playing, and friends and acquaintances in the area.  In addition, his memory and judgment were routinely characterized by VA clinicians as being normal or good.

With respect to the criteria for the assignment of a 50 percent disability rating, the Board notes that VA and private mental health evaluations document, for example, the Veteran's detachment and depressed mood.  The Veteran also reported trouble with concentration and short-term memory.  On the whole, however the evidence does not indicate a history of symptoms of such severity as those exemplified by flattened affect, impaired judgment, impaired speech, panic attacks, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.

Beginning in December 2010, the Veteran's PTSD symptoms became more severe.  Nightmares, irritability, depression, and isolation, for example, are noted in the record as worsening in severity. See, e.g., private psychiatric evaluations of December 2010 of July 2011.  The Veteran began to exhibit symptoms indicative of occupational and social impairment in most areas.  The Board notes that the Veteran's private treating physician stated in July 2011 that the Veteran "appears to be totally and permanently disabled."  The rationale for that opinion, however, amounts to little more than a list of PTSD criteria with few specific examples of manifestations shown by the Veteran.  For example, the only instance of "confusion" cited by the clinician was that the Veteran missed a highway exit on one occasion on his way to his appointment.  The Board finds that the balance of the record, with the specific examples to be found there as to the Veteran's habits and behavior, is more probative than an isolated finding of "total and permanent" disability without almost no supporting facts.  It is the factually accurate, fully articulated, sound reasoning for a conclusion that determines the probative value of a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also notes that the record evidence that the Veteran's PTSD improved in 2014.  See, e.g., September 2014 VA medical examination report.  In settling on the 70 percent rating despite the fact that the most recent examination report arguably suggests a lower level of disability, the Board observes that the Veteran's disability has shown itself to wax and wane over the years.  There was, for example, a "resurgence" in March 2012 and an "exacerbation" in May 2014.  Accordingly, the Board will give the benefit of the doubt to the Veteran and not assume that the more favorable impressions of the VA medical examination of September 2014 ("mild or transient symptoms") reflect a lasting shift in the level of severity of the Veteran's PTSD.

The Veteran's disability picture does not approximate that of the 100-percent rating criteria.  For the most part, he does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name.  While his detachment and isolation has at times been severe, he has some friends.  He is active with his church, finds "joy" in playing pool and being a dog owner, and sees himself in a caretaker role for his grandchildren.  Tension with his children apparently stems from reasons other than PTSD, with the Veteran referring to his disapproval of drug use by his children.  The Veteran no longer lives with his ex-wife, but he sees this is as a positive development in his life, and clinical findings of improvement seem to correlate with that view.  The Veteran does not work because of physical injuries dating to a workplace accident in 1972.  Taking all the evidence into account, including the fact that the Veteran has maintained social and familial relationships at some level, the Board does not find total occupational and social impairment.  Notably, the Veteran's representative argues that the symptoms are indicative of a 70 percent rating, rather than a total rating.

The Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule.  In such circumstances, the assigned schedular evaluation would be adequate, and no referral required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that referral for extraschedular consideration requires a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate).

The schedular evaluation for the Veteran's PTSD is adequate.  His complained-of symptoms discussed above are contemplated by the rating criteria.  The criteria for mental disorders include examples of behaviors but do not represent an exhaustive list of symptoms to be rated.  Thus, by their nature, they contemplate a range of psychiatric symptoms not necessarily listed.  The Board finds that no symptom of the Veteran is left uncompensated, or unaccounted for, by the assignment of the 30 percent and 70 percent schedular ratings to be assigned.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran is currently assigned the following disability ratings for service-connected disabilities in addition to a 30 percent rating for his PTSD: 20 percent for residuals of frostbite of the right lower extremity and 20 percent for residuals of frostbite of the left lower extremity.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these other service-connected disabilities to be inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his PTSD disability results in further disability when looked at in combination with these other service-connected disabilities.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In sum, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2014) is not warranted.

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009). The evidence does not suggest that the Veteran is unable to secure and maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16(a) (2014), and the Veteran has not alleged that he was unemployable due to service-connected PTSD at any time during the course of the appeal.  The Veteran states that he does not work due to physical disabilities stemming from a workplace accident in 1972.  Thus, a total rating for compensation purposes based on individual unemployability (TDIU) claim is not raised.
ORDER

Prior to December 1, 2010, entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.
 
From December 1, 2010, entitlement to a 70 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary VA benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


